DETAILED ACTION
	This office action is in response to the amendment filed on August 20, 2021.  In accordance with this amendment, claims 1, 2, 8, and 17 have been amended.
Claims 1-20 remain pending, with claims 1 and 17 in independent claim form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
















EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  A typo found in claim 8 must be corrected before passing the claims 1-20 to issuance.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended ([[added) as follows: 

Claim 8 (Currently Amended) The assembly according to claim 1, wherein the pump source is configured to modulate pulses of the first radiation when the first radiation is at an intensity above a threshold intensity.










Allowable Subject Matter
Claims 1-20 are allowed.  Claims 1 and 17 (method) have been amended into condition for allowance on August 20, 2021.  Claims 2-16 and 18-20 depend from claims 1 and 17, respectively.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (see non-final rejection prior art mailed on June 3, 2021) does not expressly teach or reasonably suggest, in combination, the features added to claims 1 and 17.  Note those changes dated August 20, 2021, and in context of Applicant’s Figs. 7 and 11 and the specification (in pump source 102 for modulation thereof).  For these reasons, the Examiner is unable to present a prima facie case of obviousness to either claim 1 or 17 based on the requirements of 35 U.S.C. 103.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (pages 6-12), filed August 20, 2021, with respect to the claim features added to claims 1 and 17, have been fully considered and are persuasive.  Based on the narrowing amendments filed August 20, 2021, all prior art rejections (as mailed on June 3, 2021) have been withdrawn.  Claims 1-20 now serve to create a patentable distinction over the closest prior art of the current record.  
Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 reference A to Knappe ‘789 which is pertinent to generation of UV pulsed laser radiation with frequency conversion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        September 1, 2021